Citation Nr: 1708378	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  12-31 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus II, to include as secondary to herbicide exposure. 
  
2.  Entitlement to service connection for diabetes mellitus II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Robert W. Sink, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In July 2004, the Veteran filed a service connection claim for diabetes mellitus.  A March 2005 rating decision denied that claim.  The Veteran did not appeal the decision.  The Veteran requested to reopen his claim in June 2009.  The December 2009 rating decision declined to reopen the claim.  However, in a November 2015 supplemental statement of the case, the RO implicitly reopened the claim by addressing the issue on the merits.  Although the RO reopened the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

In July 2012, the Veteran testified before a Decision Review Officer at the RO. The Veteran also testified before the undersigned Veterans Law Judge in Washington, D.C. in July 2016.  A transcript of each hearing has been associated with the Veteran's claims file.  

In December 2015 and July 2016, the Veteran submitted additional evidence after the case had been certified to the Board.  A waiver of the Veteran's right to have additional evidence initially considered by the RO was received in February 2017.  Accordingly, the Board may consider the new evidence in the first instance.  See
38 C.F.R. § 20.1304 (2016).



FINDINGS OF FACT

1.  A March 2005 unappealed rating decision denied service connection for diabetes mellitus.  

2.  The evidence received since the March 2005 rating decision denying service connection for diabetes mellitus is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating a claim.

3.  The Veteran's diabetes mellitus did not have its onset in service, did not manifest to a compensable degree within one year of service, and is not otherwise related to service.

4.  The preponderance of the evidence weighs against a finding that the Veteran's diabetes mellitus was caused by herbicide exposure.  


CONCLUSIONS OF LAW

1.  The March 2005 rating decision was final.  38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the issue of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for diabetes mellitus, to include as due to herbicide exposure, are not met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  A letter sent to the Veteran in June 2009 provided compliant notice. 

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes service treatment records; private treatment records; VA treatment records; and evidence submitted by the Veteran, including his lay statements.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Although no VA examination was accorded to the Veteran, the Board finds that no such development is warranted based upon the facts of this case.  In pertinent part, there is medical evidence which diagnoses the current disability, as detailed below, the record does not indicate his disabilities are due to or incurred during service.  Only the Veteran's contentions indicate a relationship with service, which is insufficient to trigger an examination since in these circumstances the validity of the assertions would require competent medical evidence. 

Finally, the Veteran testified during a Board hearing in July 2016, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has contended, and the evidence does not otherwise show, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

New and Material Evidence

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Veteran's claim for service connection for diabetes mellitus was initially denied by a March 2005 rating decision based on a finding that the Veteran's diabetes mellitus did not manifest to a compensable degree within one year of service and was not incurred in or related to service.  The Veteran did not appeal this decision or submit new evidence within one year of that decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b).  In June 2009, the Veteran requested to reopen his claim. 

Evidence submitted since the March 2005 rating decision includes the testimony from the Veteran's July 2016 Board hearing as well as news articles regarding alleged Agent Orange exposure in Panama.  The evidence is new in that it had not been previously submitted.  It is also material insofar as it relates to a potential connection between the Veteran's current diabetes mellitus disability and service. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Veterans Appeals (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  Thus, the Board finds that the additional evidence is both new and material, and the claim of entitlement to service connection for diabetes mellitus is reopened.  

Service Connection

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  As the evidence in this case is extremely voluminous, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

Service connection may also be granted for specific diseases associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  If a veteran was exposed to a herbicide agents during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, despite any lack of evidence of such disease during service provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma. 



Analysis

The Veteran contends that his diabetes mellitus is a result of in-service exposure to herbicides while serving in Panama.  See July 2016 Hearing Transcript.  

As noted above, the first element of service connection requires medical evidence of a present disability.  Here, a current diagnosis diabetes mellitus is shown.  See Private Treatment Notes.  The issue that remains disputed is whether the Veteran's diabetes mellitus is related to service on a direct or presumptive basis. 

The second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's service treatment records are silent for documentation of diabetes mellitus.  The records reveal no complaints or treatment related to the Veteran's Type II diabetes mellitus or its associated symptoms.  At his military separation examination, Type II diabetes mellitus was not noted.  

In addition, although the Veteran has been diagnosed with a disease listed at 
§ 3.309(a), he is not entitled to the presumption.  There is simply no lay or medical evidence that diabetes mellitus had its onset in service or within one year from separation.  Additionally, the evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Notably, the Veteran has not contended or reported the onset of diabetes mellitus symptoms in service or contemporaneous in time to service and the medical treatment records show that he was diagnosed in January 2000 - over thirty years after separation.  

Instead, the Veteran asserts that he was exposed to herbicides while stationed in Panama during his active military service and thus is entitled to the presumption of service connection under § 3.307(a)(6).  The Veteran reported that from April 1968 to December 1969, while stationed in Panama, he was assigned to the military police unit and guarded a testing site deep in the jungle.  See October 2010 Statement in Support of Claim.  He further reported that the test site was defoliated with Agent Orange and was the size of a football field.  Id.  He reported that he was never officially told that herbicides were used but he observed barrels with orange strips on them.  Id.  He indicated that he was on the site seven days a week and was in constant contact with the earth.  Id.; See also July 2012 DRO Hearing Transcript.  Notably, the Veteran's personnel records indicate that he served in Fort Clayton in the Panama Canal Zone.    

The Veteran has submitted several web articles and discussion board text to support the assertion that Agent Orange was tested in Panama including : "Agent Orange Use Outside Vietnam" received July 2009;  "Agent Orange Tested in Panama in the 1960s and 70s" received in December 2010,  "U.S. Tested Agent Orange in Panama, Accounts Say" received in July 2012.  These articles report that Veterans have alleged that Agent Orange was sprayed in the Panama Canal Zone from the 1960s to early 1970s.  

In addition, during the July 2017 hearing, the Veteran and his attorney cited to Wheeler v. Shinseki, 2014 WL 1275449 (Vet. App. Mar. 31, 2014), a memorandum decision from the Court of Appeals for Veterans Claims ("Court").  In Wheeler, the veteran sought service connection for disabilities allegedly resulting from Agent Orange exposure while in Panama.  The evidence included a reference to testimony from Charles Bartlett, "apparently the government's former head of the Agent Orange litigation project [who] testified that several hundred barrels of Agent Orange had been shipped to Panama in the mid-1960s for testing and remained there for the purpose of controlling weeds."  

The Veteran and his attorney requested that the Board retrieve the testimony, which was given in connection with another Veteran's claim.  The Board finds that such development would have little probative value as it does not address the Veteran's particular case or circumstances of service.  The Board notes that the Court remanded the claim in Wheeler for failure to address the testimony of Charles Bartlett and noted that on remand, if the Veteran wanted Charles Bartlett's testimony to be included in the record, he should request it from the Board.  However, while a single-judge memorandum decision of the Court can be considered persuasive authority, it is not binding precedent.      

A review of the Department of Defense (DoD) documentation shows no use, testing, or storage of tactical herbicides, such as Agent Orange, at any location in Panama.  In general, tactical herbicides were developed for Vietnam and used there.  Some limited testing was done at sites in the U.S. and foreign locations under direction of the Fort Detrick, Maryland, Plant Science Lab, but there was no location in Panama shown as one of these sites. 

The RO contacted the Joint Services Records Research Center (JSRRC) to determine whether Agent Orange was sprayed, tested, or stored in any if the Veteran's duty stations.  An August 2015 Defense Personnel Records Information Retrieval System (DPRIS) response indicates that DPRIS researched the Veteran's 1968 unit history.  DPRIS also researched additional historical information to include Agent Orange Investigation Report and Investigations into the Allegation of Agent Orange in the Canal Zone and Panama.  The history documents that Headquarters, Headquarters Battery (HHB) was stationed at Fort Clayton, Canal Zone, Panama.  However, the history, and the U.S. Army historical records available did not document the use, storage, spraying, testing or transporting of Agent Orange.  Therefore, DPRIS was unable to verify or document that the Veteran was exposed to Agent Orange or other tactical herbicides while stationed at Fort Clayton during 1968 or 1969.  See also October 2014 Email Correspondence.  
In addition, the Department of Defense (DoD) has provided VA with a list of domestic and foreign sites, outside Vietnam and the Korean demilitarized zone, where tactical herbicides such as Agent Orange were used, tested, or stored. Panama is not on this list, and DoD has no record of Agent Orange associated with Panama. VA must rely on, and base its Agent Orange policies on information provided by DoD.  See DEP'T OF DEF., INFORMATION ON HERBICIDE TESTS & STORAGE OUTSIDE OF VIETNAM.  Some advocate groups and Internet sources, such as those cited by the Veteran, claim that Agent Orange was used in Panama during the 1960-1970s, and DoD has "covered-up" such use.  However, DoD has openly documented and provided VA with information on 1960-1970s Agent Orange testing in Puerto Rico, Hawaii, and other locations where U.S. troops were stationed.  VA would see no reason for DoD to admit these locations and attempt to "cover up" use or storage in Panama.  In short, VA is unaware of any credible evidence to show that AO was ever used or stored in Panama.

Based on the aforementioned evidence, in November 2015, the AOJ issued a Formal Finding regarding the lack of information needed to corroborate a claim associated with herbicide exposure.  Specifically, the AOJ found that the evidence shows that the Veteran was not exposed to tactical herbicides, namely Agent Orange, in Panama during his active military service.  The AOJ stated that, with the receipt of negative response from JSRRC, there is no credible evidence to corroborate the exposure to tactical herbicides.

Thus, the Board finds a conflict of evidence as to whether the Veteran was, in fact, exposed to herbicides during service.  Upon review of the entirety of the record, the Board finds by a preponderance of the evidence that the Veteran was not exposed to an herbicide agent, as defined in 38 C.F.R. § 3.307 (a)(6)(i), during his military service. 

The Board has considered the Veteran's statements that he experienced skin rashes in service as a result of his Agent Orange exposure.  See July 2016 Hearing Transcript.  The Board also acknowledges that the Veteran's service treatment records document complaints of skin rash.  This description, in and of itself, has limited probative value as to the actual composition of the chemical(s) in the sprayed material, if any.  While the Veteran is clearly competent to describe his observed effects of the sprayed material on his skin and vegetation, this evidence does not establish that an "herbicide," as defined at 38 C.F.R. § 3.307 (a)(6)(i), was used. Notably, a general use of herbicides does not meet the definition of 38 C.F.R. 
§ 3.307 (a)(6)(i) which contemplates a "chemical in an herbicide used" such as 2,4-D; 2,4,5-7 and its contaminant TCDD; cacodylic acid; and picloram.

The Board has also considered these numerous Internet articles the Veteran submitted and finds the validity of the information presented in the articles is questionable due to the lack of official documentation to substantiate the findings.     

In sum, the problem in this case is that the Board is unable to find that that the Veteran was exposed to "a chemical in an herbicide" as defined by 38 C.F.R. 
§ 3.307 (a)(6)(i).  Thus, the opinion and theories about the Veteran's claimed disability by the Veteran and those individuals named in the Internet articles and Wheeler case, while having some probative value, are outweighed by the evidence of record, particularly the DoD's determination of herbicide locations.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus II, to include as due to herbicide exposure, is denied.



____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


